PER CURIAM.
Appellant was charged with grand theft and petit theft after a teacher at a day care center discovered that $593 was stolen from her purse located in a closet of *1202her classroom. We affirm the juvenile court’s finding that appellant committed grand theft. We reverse, however, the court’s denial of appellant’s motion for judgment of dismissal as to the charge of petit theft. The finding of guilt on this charge, which resulted from appellant’s rummaging through the closet of another teacher, was not supported by competent substantial evidence. We therefore remand this cause to the juvenile court with instructions to dismiss the petit theft charge.
Affirmed in pai't; Reversed in part.
TAYLOR, MAY and LEVINE, JJ., concur.